EXHIBIT 10.29(d)

 

RESTRICTED STOCK AGREEMENT

 

THIS RESTRICTED STOCK AGREEMENT, dated as of                     , 2004 (the
“Effective Date”), is made by and among Infonet Services Corporation, a Delaware
corporation (the “Company”), and                     , an Employee or Consultant
of the Company (the “Holder”):

 

WHEREAS, the Company has established the 2003 Incentive Award Plan of Infonet
Services Corporation (the “Plan”);

 

WHEREAS, the Company wishes to carry out the Plan (the terms of which are hereby
incorporated by reference and made a part of this Agreement);

 

WHEREAS, the Plan provides for the issuance of shares of the Company’s Common
Stock (as defined herein) subject to certain restrictions thereon; and

 

WHEREAS, the Company has determined that it would be to the advantage and in the
best interest of the Company and its stockholders to obtain and retain the
services of key Employees and Consultants considered essential to the long range
success of the Company by offering them an opportunity to own stock in the
Company.

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties hereto do hereby agree as follows:

 

ARTICLE I.

DEFINITIONS

 

1.1 General. Wherever the following terms are used in this Agreement they shall
have the meanings specified below, unless the context clearly indicates
otherwise. Capitalized terms not defined herein shall have the meanings assigned
to such terms in the Plan. The masculine pronoun shall include the feminine and
neuter, and the singular the plural, where the context so indicates.

 

1.2 Consultant. “Consultant” shall mean any consultant or adviser if:

 

(a) the consultant or adviser renders bona fide services to the Company; and

 

(b) the services rendered by the consultant or adviser are not in connection
with the offer or sale of securities in a capital-raising transaction and do not
directly or indirectly promote or maintain a market for the Company’s
securities.

 

For the avoidance of doubt, Consultant shall include employees of foreign
country representatives of the Company rendering bona fide services to the
Company.

 



--------------------------------------------------------------------------------

1.3 Disability. “Disability” shall mean permanent and total disability (within
the meaning of Section 22(e)(3) of the Code).

 

ARTICLE II.

AWARD OF RESTRICTED STOCK

 

2.1 Award of Shares. For good and valuable consideration which has been
determined to exceed the par value of its Common Stock, on the date hereof the
Company issues to the Holder                      (            ) shares of its
Common Stock, par value $0.01, (the “Shares”) upon the terms and conditions set
forth in this Agreement.

 

2.2 Consideration to the Company. As consideration for the issuance of the
Shares by the Company, the Holder agrees to remain in the employ of or as a
Consultant to the Company, with such duties and responsibilities as the Company
(as applicable) shall from time to time prescribe, for a period of at least one
year after the Shares are issued. Nothing in this Agreement or in the Plan shall
confer upon the Holder any right to continue in the employ of or in the service
of the Company or Subsidiary or shall interfere with or restrict in any way the
rights of the Company or any Subsidiary which are hereby expressly reserved, to
discharge a Holder who is an Employee or Consultant at any time for any reason
whatsoever, with or without cause.

 

ARTICLE III.

RESTRICTIONS

 

3.1 Forfeiture. Except as described in Section 3.3(b) below, upon the Holder’s
Termination of Employment or Termination of Consultancy (each as defined in the
Plan), all of the Unreleased Shares (as defined below) shall thereupon be
forfeited immediately and without any further action by the Company (the
“Forfeiture Restriction”).

 

3.2 Unreleased Shares Not Transferable. Unless otherwise permitted pursuant to
the Plan, no Unreleased Shares or any interest or right therein or part thereof
shall be liable for the debts, contracts or engagements of the Holder or his
successors in interest or shall be subject to disposition by transfer,
alienation, anticipation, pledge, encumbrance, assignment or any other means
whether such disposition be voluntary or involuntary or by operation of law by
judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy), and any attempted disposition thereof shall
be null and void and of no effect (the “Transfer Restriction”); provided,
however, that this Section 3.2 shall not prevent transfers by will or by
applicable laws of descent and distribution. In case of a permitted transfer,
the transferee or other recipient shall receive and hold the Shares so
transferred subject to the provisions of this Agreement, and there shall be no
further transfer of such Shares except in accordance with the terms of this
Section. Any transferee shall acknowledge the same by signing a copy of this
Agreement. Transfer or sale of the Shares is subject to restrictions on transfer
imposed by any applicable state and federal securities laws.

 

2



--------------------------------------------------------------------------------

3.3 Release of Shares from Restrictions.

 

(a) Subject to Sections 3.1, 3.6 and 3.7, the Shares shall be released from the
Forfeiture Restriction and the Transfer Restriction as follows:

 

One hundred percent (100%) of the Shares shall be released from the Forfeiture
Restriction and the Transfer Restriction on the second anniversary of the
Effective Date.

 

(b) Subject to Sections 3.5 and 3.6, the Shares shall be released from the
Forfeiture Restriction and the Transfer Restriction, prior to the second
anniversary of the Effective Date, as described in Section 3.1(a) above, in the
event of the Holder’s Termination of Employment or Termination of Consultancy by
reason of Involuntary Termination (as defined below).

 

(i) An “Involuntary Termination” shall mean:

 

  (A) Holder’s involuntary dismissal or discharge by the Company for reasons
other than for Misconduct, or

 

  (B) Holder’s voluntary resignation following (A) a reduction in Holder’s level
of base salary by more than ten percent (10%); (B) a relocation of Holder’s
place of employment by more than fifty (50) miles, provided and only if such
reduction or relocation is effected by the Company without Holder’s consent or
(C) a material diminution in the Holder’s duties or responsibilities.

 

(ii) “Misconduct” shall mean the Holder’s Termination of Employment or
Termination of Consultancy by reason of Holder’s commission of any act of fraud,
embezzlement or dishonesty, any unauthorized use or disclosure by Holder of
confidential information or trade secrets of the Company (or any Subsidiary), or
any other intentional misconduct by Holder adversely affecting the business or
affairs of the Company (or Subsidiary) in a material manner. The foregoing
definition shall not in any way preclude or restrict the right of the Company
(or any Subsidiary) to discharge or dismiss Holder or any other person in the
service of the Company (or any Subsidiary) for any other acts or omissions, but
such other acts or omissions shall not be deemed, for purposes of the Plan and
this Agreement, to constitute grounds for termination for Misconduct.

 

(c) Any of the Shares which, from time to time, have not yet been released from
the Forfeiture Restriction and the Transfer Restriction are referred to herein
as “Unreleased Shares.”

 

3



--------------------------------------------------------------------------------

3.4 Legend. Certificates representing Shares issued pursuant to this Agreement
shall, until such Shares are released from the Forfeiture Restriction and the
Transfer Restriction and new certificates are issued therefore, bear the
following legend:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO FORFEITURE AND
CERTAIN RESTRICTIONS ON TRANSFERABILITY UNDER THE TERMS OF THAT CERTAIN
RESTRICTED STOCK AGREEMENT BY AND BETWEEN INFONET SERVICES CORPORATION (THE
“COMPANY”) AND THE REGISTERED OWNER OF SUCH SHARES, AND SUCH SHARES MAY NOT BE,
DIRECTLY OR INDIRECTLY, OFFERED, TRANSFERRED, SOLD, ASSIGNED, PLEDGED,
HYPOTHECATED OR OTHERWISE DISPOSED OF UNDER ANY CIRCUMSTANCES, EXCEPT PURSUANT
TO THE PROVISIONS OF SUCH AGREEMENT.”

 

3.5 Issuance of Certificates for Vested Shares. Subject to Section 3.7, upon the
release of Shares from the Forfeiture Restriction and the Transfer Restriction,
the Company shall cause new certificates to be issued with respect to such
vested Shares and delivered to the Holder or his legal representative, free from
the legend provided for in Section 3.4. Such vested Shares shall cease to be
subject to the terms and conditions of this Agreement.

 

3.6 Restrictions On New Shares. In the event that the Holder receives any new or
additional or different shares or securities which are attributable to the
Holder in his capacity as the registered owner of Shares then subject to
Forfeiture Restriction and the Transfer Restriction, such new or additional or
different shares or securities shall be considered to be Shares under this
Agreement and shall be subject to the Forfeiture Restriction and the Transfer
Restriction, unless the Board or the Compensation Committee of the Board (the
“Committee”) provides otherwise.

 

3.7 Tax Withholding. Notwithstanding anything to the contrary in this Agreement,
the Company shall be entitled to require payment in cash or deduction from other
compensation payable to the Holder of any sums required by federal, state or
local tax law to be withheld with respect to the issuance, lapsing of
restrictions on or exercise of the Shares. The Board or the Committee may, in
their discretion, allow the Holder to deliver shares of Common Stock owned by
the Holder duly endorsed for transfer to the Company with an aggregate Fair
Market Value on the date of delivery equal to the statutory minimum sums to be
withheld. The Company shall not be obligated to deliver any new certificate
representing vested Shares to the Holder or his legal representative unless and
until the Holder or his legal representative shall have paid or otherwise
satisfied in full the amount of all federal, state and local taxes applicable to
the taxable income of the Holder resulting from the grant of the Shares or the
lapse or removal of the Forfeiture Restriction and the Transfer Restriction.

 

ARTICLE IV.

MISCELLANEOUS

 

4.1 Conditions to Issuance of Stock Certificates. The Company shall not be
required to issue or deliver any certificate or certificates for shares of stock
pursuant to this Agreement prior to fulfillment of all of the following
conditions:

 

(a) The admission of such shares to listing on all stock exchanges on which such
class of stock is then listed; and

 

4



--------------------------------------------------------------------------------

(b) The payment by the Holder of all amounts required to be withheld, under
federal, state and local tax laws, with respect to the issuance of Shares and/or
the lapse or removal of the Forfeiture Restriction and/or the Transfer
Restriction; and

 

(c) The lapse of such reasonable period of time as the Committee may from time
to time establish for reasons of administrative convenience.

 

(d) The completion of any registration or other qualification of such shares
under any state or federal law or under rulings or regulations of the Securities
and Exchange Commission or of any other governmental regulatory body, which the
Committee shall, in its absolute discretion, deem necessary or advisable; and

 

(e) The obtaining of any approval or other clearance from any state or federal
governmental agency which the Committee shall, in its absolute discretion,
determine to be necessary or advisable.

 

4.2 Escrow.

 

(a) Holder hereby authorizes and directs the Secretary of the Company, or such
other person designated by the Company, to transfer the Unreleased Shares as to
which the Forfeiture Option is effective from Holder to the Company.

 

(b) To insure the availability for delivery of Holder’s Unreleased Shares upon
forfeiture pursuant to Section 3.1, Holder hereby appoints the Secretary, or any
other person designated by the Company as escrow agent, as its attorney-in-fact
to sell, assign and transfer unto the Company, such Unreleased Shares, if any,
forfeited pursuant to the Forfeiture Option and shall, upon execution of this
Agreement, deliver and deposit with the Secretary of the Company, or such other
person designated by the Company, the share certificates representing the
Unreleased Shares, together with the stock assignment duly endorsed in blank,
attached hereto as Exhibit A. If married, Holder shall obtain the consent of his
or her spouse to this Agreement in the form attached hereto as Exhibit B. The
Unreleased Shares and stock assignment shall be held by the Secretary in escrow,
pursuant to the Joint Escrow Instructions of the Company and Holder attached as
Exhibit C hereto, until the Forfeiture Restriction becomes effective as provided
in Section 3.1, until such Unreleased Shares are vested, or until such time as
this Agreement no longer is in effect. Upon vesting of the Unreleased Shares,
the escrow agent shall deliver to the Holder, upon request, the certificate or
certificates representing such Shares in the escrow agent’s possession belonging
to the Holder, and the escrow agent shall be discharged of all further
obligations hereunder; provided, however, that the escrow agent shall
nevertheless retain such certificate or certificates as escrow agent if so
required pursuant to other restrictions imposed pursuant to this Agreement.

 

5



--------------------------------------------------------------------------------

(c) The Company, or its designee, shall not be liable for any act it may do or
omit to do with respect to holding the Shares in escrow and while acting in good
faith and in the exercise of its judgment.

 

4.3 Notices. Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of its Secretary, and any
notice to be given to the Holder shall be addressed to him at the address given
beneath his signature hereto. By a notice given pursuant to this Section 4.3,
either party may hereafter designate a different address for notices to be given
to it or him. Any notice which is required to be given to the Holder shall, if
the Holder is then deceased, be given to the Holder’s personal representative if
such representative has previously informed the Company of his status and
address by written notice under this Section 4.3. Any notice shall have been
deemed duly given when enclosed in a properly sealed envelope or wrapper
addressed as aforesaid, deposited (with postage prepaid) in a post office or
branch post office regularly maintained by the United States Postal Service.

 

4.4 Rights as Stockholder. Except as otherwise provided herein, upon delivery of
the Shares to the escrow holder pursuant to Section 4.2, the Holder shall have
all the rights of a stockholder with respect to said shares, subject to the
restrictions herein, including the right to vote the shares and to receive all
dividends or other distributions paid or made with respect to the Shares;
provided, however, that any and all shares of Common Stock received by the
Holder with respect to such Shares as a result of stock dividends, stock splits
or any other form of recapitalization shall also be subject to the Forfeiture
Restriction and the Transfer Restriction until such restrictions on the
underlying Shares lapse or are removed pursuant to this Agreement.

 

4.5 Titles. Titles are provided herein for convenience only and are not to serve
as a basis for interpretation or construction of this Agreement.

 

4.6 Conformity to Securities Laws. The Holder acknowledges that the Plan and
this Agreement are intended to conform to the extent necessary with all
provisions of all applicable federal and state laws, rules and regulations
(including but not limited to, the Securities Act and the Exchange Act) and to
such approvals by any listing, regulatory or other governmental authority as
may, in the opinion of counsel for the Company, be necessary or advisable in
connection therewith. Notwithstanding anything herein to the contrary, this
Agreement shall be administered, and the Shares shall be issued, only in such a
manner as to conform to such laws, rules and regulations. To the extent
permitted by applicable law, the Plan, this Agreement and the Shares issued
hereunder shall be deemed amended to the extent necessary to conform to such
laws, rules and regulations.

 

4.7 Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of this Agreement or the Plan, this Agreement shall be subject to any
additional limitations set forth in any applicable exemptive rule under Section
16 of the Exchange Act (including any amendment to Rule 16b-3) that are
requirements for the application of such exemptive rule. To the extent permitted
by applicable law and the Plan, this Agreement shall be deemed amended to the
extent necessary to conform to such applicable exemptive rule.

 

6



--------------------------------------------------------------------------------

4.8 Governing Law. The laws of the State of Delaware shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.

 

4.9 Survival of Terms. This Agreement shall apply to and bind Holder and the
Company and their respective permitted assignees and transferees, heirs,
legatees, executors, administrators and legal successors.

 

4.10 Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

4.11 Assignment. Except as otherwise provided herein, the Company’s rights and
obligations hereunder may be assigned to any Company Subsidiary or to any
successor pursuant to a merger, consolidation or similar event. Subject to the
foregoing, this Agreement and the respective rights and obligations of the
parties hereto shall inure to the benefit of and be binding upon, the successors
and assigns of the parties.

 

4.12 Invalid Provision. The invalidity or unenforceability of any particular
provision hereof shall not affect the other provisions hereof, and this
Agreement shall be construed in all respects as if such invalid or unenforceable
provision was omitted.

 

IN WITNESS HEREOF, this Agreement has been executed and delivered by the parties
hereto.

 

(Signature page follows)

 

7



--------------------------------------------------------------------------------

Holder:

     

INFONET SERVICES CORPORATION,

a Delaware corporation

                           

Address

                     

City, State, Zip Code

                   

By:

   

Holder’s Taxpayer Identification Number

     

Its:

  Chief Executive Officer

 

* * * * *

 

8



--------------------------------------------------------------------------------

EXHIBIT A

 

ASSIGNMENT SEPARATE FROM CERTIFICATE(S)

 

FOR VALUE RECEIVED I,                     , hereby sell, assign and transfer
unto                                          (            ) shares of the
Common Stock of Infonet Services Corporation registered in my name on the books
of said corporation represented by Certificate No(s).                     
herewith and do hereby irrevocably constitute and appoint                     
to transfer the said stock on the books of the within named corporation with
full power of substitution in the premises.

 

This Assignment Separate from Certificate(s) may be used only in accordance with
the Restricted Stock Agreement between Infonet Services Corporation and the
undersigned dated                     ,             .

 

Dated:                     ,                        Signature:    

 

INSTRUCTIONS: Please do not fill in any blanks other than the signature line.
The purpose of this assignment is to enable the Company to exercise the
Forfeiture Restriction, as set forth in the Restricted Stock Agreement, without
requiring additional signatures on the part of Holder.

 

9



--------------------------------------------------------------------------------

EXHIBIT B

 

CONSENT OF SPOUSE

 

I,                     , spouse of             , have read and approve the
foregoing Agreement. In consideration of granting of the right to my spouse to
purchase shares of Infonet Services Corporation set forth in the Restricted
Stock Agreement, I hereby appoint my spouse as my attorney-in-fact in respect to
the exercise of any rights under the Agreement and agree to be bound by the
provisions of the Restricted Stock Agreement insofar as I may have any rights in
said Restricted Stock Agreement or any shares issued pursuant thereto under the
community property laws or similar laws relating to marital property in effect
in the state of our residence as of the date of the signing of the foregoing
Restricted Stock Agreement. I understand and acknowledge that I have been
advised to seek the advice of legal counsel in executing this consent and that I
have been given a meaningful opportunity either to consult with such legal
counsel or determine to execute this consent without the advise of legal
counsel.

 

Dated:                     , 2004            

 



--------------------------------------------------------------------------------

EXHIBIT C

 

JOINT ESCROW INSTRUCTIONS

 

                    ,             

 

Infonet Services Corporation

Attn: Secretary

 

As Escrow Agent for Infonet Services Corporation (the “Company”) and the
undersigned purchaser of stock of the Company (the “Purchaser”), you are hereby
authorized and directed to hold the documents delivered to you pursuant to the
terms of that certain Restricted Stock Agreement (“Agreement”) between the
Company and the undersigned, in accordance with the following instructions:

 

1. In the event of forfeiture of any of the shares owned by Purchaser pursuant
to the Forfeiture Restriction set forth in the Agreement, the Company and/or any
assignee of the Company (referred to collectively for convenience herein as the
“Company”) shall give to Purchaser and you a written notice specifying the
number of shares of stock forfeited and the date of forfeiture. Purchaser and
the Company hereby irrevocably authorize and direct you to effect the forfeiture
contemplated by such notice in accordance with the terms of said notice.

 

2. As of the date of forfeiture indicated in such notice, you are directed (a)
to date the stock assignments necessary for the forfeiture and transfer in
question, (b) to fill in the number of shares being forfeited and transferred,
and (c) to deliver the same, together with the certificate evidencing the shares
of stock to be forfeited and transferred, to the Company or its assignee.

 

3. Purchaser irrevocably authorizes the Company to deposit with you any
certificates evidencing shares of stock to be held by you hereunder and any
additions and substitutions to said shares. Purchaser does hereby irrevocably
constitute and appoint you as Purchaser’s attorney-in-fact and agent for the
term of this escrow to execute, with respect to such securities, all documents
necessary or appropriate to make such securities negotiable and to complete any
transaction herein contemplated, including but not limited to the filing with
any applicable state blue sky authority of any required applications for consent
to, or notice of transfer of, the securities. Subject to the provisions of this
paragraph 3, Purchaser shall exercise all rights and privileges of a stockholder
of the Company while the stock is held by you.

 

4. Upon written request of Purchaser, but no more than once per calendar year,
unless the Forfeiture Restriction has been triggered, you will deliver to
Purchaser a certificate or certificates representing the number of shares of
stock as are not then subject to the Forfeiture Restriction. Within one hundred
twenty (120) days after any voluntary or involuntary termination of Purchaser’s
services to the Company for any or no reason, you will deliver to Purchaser a
certificate or certificates representing the aggregate number of shares held or
issued pursuant to the Agreement and not forfeited pursuant to the Forfeiture
Restriction set forth in Section 3 of the Agreement.

 

11



--------------------------------------------------------------------------------

5. If at the time of termination of this escrow you should have in your
possession any documents, securities, or other property belonging to Purchaser,
you shall deliver all of the same to Purchaser and shall be discharged of all
further obligations hereunder.

 

6. Your duties hereunder may be altered, amended, modified or revoked only by a
writing signed by all of the parties hereto.

 

7. You shall be obligated only for the performance of such duties as are
specifically set forth herein and may rely and shall be protected in relying or
refraining from acting on any instrument reasonably believed by you to be
genuine and to have been signed or presented by the proper party or parties. You
shall not be personally liable for any act you may do or omit to do hereunder as
Escrow Agent or as attorney-in-fact for Purchaser while acting in good faith,
and any act done or omitted by you pursuant to the advice of your own attorneys
shall be conclusive evidence of such good faith.

 

8. You are hereby expressly authorized to disregard any and all warnings given
by any of the parties hereto or by any other person or corporation, excepting
only orders or process of courts of law and are hereby expressly authorized to
comply with and obey orders, judgments or decrees of any court. In case you obey
or comply with any such order, judgment or decree, you shall not be liable to
any of the parties hereto or to any other person, firm or corporation by reason
of such compliance, notwithstanding any such order, judgment or decree being
subsequently reversed, modified, annulled, set aside, vacated or found to have
been entered without jurisdiction.

 

9. You shall not be liable in any respect on account of the identity,
authorities or rights of the parties executing or delivering or purporting to
execute or deliver the Agreement or any documents or papers deposited or called
for hereunder.

 

10. You shall not be liable for the expiration of any rights under any
applicable state, federal or local statute of limitations or similar statute or
regulation with respect to these Joint Escrow Instructions or any documents
deposited with you.

 

11. You shall be entitled to employ such legal counsel and other experts as you
may deem necessary properly to advise you in connection with your obligations
hereunder, may rely upon the advice of such counsel, and the Company shall
reimburse you for any reasonable attorneys’ fees incurred in connection
therewith.

 

12. Your responsibilities as Escrow Agent hereunder shall terminate if you shall
cease to be an officer or agent of the Company or if you shall resign by written
notice to each party. In the event of any such termination, the Company shall
appoint a successor Escrow Agent.

 

13. If you reasonably require other or further instruments in connection with
these Joint Escrow Instructions or obligations in respect hereto, the necessary
parties hereto shall join in furnishing such instruments.

 

14. It is understood and agreed that should any dispute arise with respect to
the delivery and/or ownership or right of possession of the securities held by
you hereunder, you are authorized and directed to retain in your possession
without liability to anyone all or any part of

 

12



--------------------------------------------------------------------------------

said securities until such disputes shall have been settled either by mutual
written agreement of the parties concerned or by a final order, decree or
judgment of a court of competent jurisdiction after the time for appeal has
expired and no appeal has been perfected, but you shall be under no duty
whatsoever to institute or defend any such proceedings.

 

15. Any notice required or permitted hereunder shall be given in writing and
shall be deemed effectively given upon personal delivery or upon deposit in the
United States Post Office, by registered or certified mail with postage and fees
prepaid, addressed to each of the other parties thereunto entitled at the
addresses set forth on the signature pages hereto or at such other addresses as
a party may designate by ten (10) days’ advance written notice to each of the
other parties hereto.

 

16. By signing these Joint Escrow Instructions, you become a party hereto only
for the purpose of said Joint Escrow Instructions; you do not become a party to
the Agreement.

 

17. This instrument shall be binding upon and inure to the benefit of the
parties hereto, and their respective successors and permitted assigns.

 

18. These Joint Escrow Instructions shall be governed by, and construed and
enforced in accordance with, the laws of the State of California, excluding that
body of law pertaining to conflicts of law.

 

13



--------------------------------------------------------------------------------

INFONET SERVICES CORPORATION

By:

   

Its:

   

Address:

PURCHASER:

     

Address:

           

 

14



--------------------------------------------------------------------------------

ESCROW AGENT:

By:

   

Name:

   

Title:

   

Address:

   

 

15